DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/196,465 filed 03/09/2021. The preliminary amendment filed 05/19/2021 has been acknowledged. Claims 1-24 are cancelled. Claims 25-44 have been added. Claims 25-44 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10902477 (hereafter Pat. 477). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with Pat. 477 as shown below:
As per claim 25:
A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
determine a relevance score for each promotion of an available promotions set based at least in part on promotion data and consumer data, the promotion data comprising promotion attributes of the promotion, and the consumer data comprising consumer attributes associated with a consumer identifier; (See Pat. 477 claim 1, “receiving, from a user profile repository, user data describing attributes of the consumer; 
receiving, from a promotion repository, promotion data associated with the multi-tier promotion categories, the promotion data describing attributes of each available promotion of a set of available promotions associated with the multi-tier promotion categories; 
generating an initial absolute relevance score for each available promotion of the set of available promotions using the user data and the promotion data, wherein the initial absolute relevance score represents an estimated absolute relevance probability associated with the ranking target variable;”)
determine an available promotions subset by selecting those available promotions from the available promotions set having a respective relevance score above a relevance score threshold; (See Pat. 477 claim 1, “generating a subset of available promotions by selecting available promotions each having a respective initial absolute relevance score above an absolute relevance score threshold;”)
determine an optimal promotion category for the consumer identifier based at least in part on location data associated with the consumer identifier and a total count of available promotions in the available promotions subset; (See Pat. 477 claim 1, “determining an optimal promotion category tier-level for the consumer based on the consumer location and a total count of available promotions in the subset of available promotions;”)
determine an adjusted available promotions subset based on at least in part on filtering the available promotions subset according to the optimal promotion category; and (See Pat. 477 claim 1, “generating an adjusted subset of available promotions based on the subset of available promotions and the optimal promotion category tier-level; and”)
transmit the adjusted available promotions subset to a computing device associated with the consumer identifier. (See Pat. 477 claim 1, “transmitting the adjusted subset of available promotions to the computing device associated with the consumer.”)

Non-Obvious Subject Matter
As currently claimed, the invention recites similar limitations to Application 16/238,476 and U.S. Patent No. 10902477 by the same Inventor and Assignee, specifically the concept of determining an optimal promotion category. As currently claimed, the invention recites the steps of determining a relevance score for each promotion based on the promotion data and consumer data and determines a subset of promotions based on the relevance scores meeting a threshold. The invention further determines an optimal promotion category for the consumer based on the consumer location and the total number of promotions in the subset. The invention then adjusts the subset of promotions by filtering the subset based on the promotional category and transmits the adjusted promotion subset to a device associated with the consumer.
The Examiner notes the following references:
Kendall et al. (US 20100257023 A1), which talks about utilizing social network information to determine targeted advertisements including calculating a click through rate and applying a threshold of interest. Although Kendall teaches this concept, Kendall does not teach or suggest the concept of determining an optimal category as currently claimed.
Fuks et al. (US 20030018659 A1), which talks about relevancy indexing, including the concept of applying category filters and score thresholds. Although Fuks teaches this concept, Fuks does not teach or suggest determining the category based on the location and number within the subset as currently claimed.
Celik et al. (US 20070100867 A1), which talks about targeting advertisements including utilizing geographic locations in the determination of a category. Although Celik teaches this concept, Celik fails to teach or suggest determining the optimal category based on both the location of the user and a number of promotions within a subset.
Upon further search and consideration, the Examiner has determined the claimed invention to be non-obvious over the prior art.
The Examiner further notes the claimed invention has been determined to be patent eligible. Similar to parent applications 14/231,385 and 16/238,473, the present invention includes limitations which are directed towards the limiting of information presented on an interface. This is similar to Core Wireless Licensing, as the invention contains precise language delimiting the types of information to be displayed, thereby improving the user interface. Thus, the Examiner has determined the claimed invention to be patent eligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622